Citation Nr: 0525513	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  00-06 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel



INTRODUCTION

The veteran served on active duty from June 1973 to November 
1980 and from July 1981 to March 1984.

This case comes to the Board of Veterans' Appeals (Board) by 
means of an October 1999 rating decision rendered by the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In June 2005, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing has been associated with the 
claims folders.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.  
   
2.  No in-service stressor supporting a diagnosis of PTSD has 
been verified by credible evidence.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.304 (1998); 38 C.F.R. §§ 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
regulations implementing the VCAA [codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004)] provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
inform the claimant to submit any pertinent evidence in the 
claimant's possession.

The Board notes that the veteran's claim was received prior 
to the enactment of the VCAA.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 119.  The Court further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C.A. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 
7261(a)], the Court shall  .  .  . take due account of the 
rule of prejudicial error")."  Id at 121.  However, the 
Court also stated that the failure to provide to provide such 
notice in connection with adjudications prior to enactment of 
the VCAA was not error and that in such cases, the claimant 
is entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated in May 2001 as well as a 
supplement statement of the case issued in February 2005.  VA 
informed him of the evidence required to substantiate his 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Although VA has not specifically requested him to submit any 
pertinent evidence in his possession, it has informed him of 
the evidence that would be pertinent and requested him to 
submit such evidence or provide VA with the information and 
authorization necessary for VA to obtain such evidence.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.

Moreover, all pertinent, available evidence pertaining to the 
veteran's claim for service connection for PTSD has been 
obtained.  In particular, the veteran's service personnel and 
medical records as well as post service treatment records 
have been obtained and associated with the claims folder.  In 
addition, all indicated development to verify the veteran's 
alleged stressors has been completed.  Neither the veteran 
nor his representative has identified any additional 
obtainable pertinent evidence that has not been associated 
with the claims folders.  The Board is also unaware of any 
such outstanding evidence.  

Following provision of the required notice and the completion 
of all indicated development, the RO readjudicated the 
veteran's claim for service connection.  There is no 
indication or reason to believe that its ultimate decision 
would have been different had the claim not been initially 
decided prior to the provision of the required notice.  In 
sum, the Board is of the opinion that any procedural errors 
in the development and consideration of this claim by the RO 
were harmless and non prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim 
for service connection.


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this claim, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2001), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
were "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In the present case, the veteran has asserted that he has 
post-traumatic stress disorder as a result of several 
stressors.  These stressors include the death of his cousin, 
witnessing damaged aircraft return from combat, witnessing an 
aircraft crash, and finding the body of a fellow serviceman 
who had committed suicide.  He has not alleged that he 
participated in combat and his service records do not show 
that the veteran engaged in combat with the enemy.  On the 
contrary, according to his service personnel records he 
served in Okinawa, Japan, during the Vietnam Era as a 
Tactical Aircraft Maintenance Specialist.  He was awarded the 
Air Force Good Conduct Medal, Air Force Longevity Service 
Award, and National Defense Service Medal, none of which is 
indicative of engaging in combat with the enemy. 

Vet Center outpatient records dated from April 1994 to 
September 1999 show that the veteran had problems with his 
coworkers, in particular, individuals that had made 
derogatory statements about veterans.  He repeatedly referred 
to the loss of his cousin and feelings of survivor guilt.  
During counseling in May 1999, he reported that one of the 
men had blown his head off with a M16.  He was teary eyed 
when speaking of Vietnam, but acknowledged that he did not 
serve in Vietnam.  A November 1997 record notes that the 
veteran felt that he had some PTSD issues.  

A September 1999 statement from a counseling therapist at the 
Vet Center in Brockton, Massachusetts, notes that the veteran 
had symptoms consistent with a DSM-IV diagnosis of PTSD.  
Attached to the statement was an intake survey wherein the 
veteran reported that a fellow serviceman opened a Dear John 
letter at the mess hall while stationed in Taiwan.  The 
fellow serviceman walked over to the tire shack, put a rifle 
in his mouth, and pulled the trigger.  The veteran and 
another friend were the first to respond.  He also reported 
seeing C130s returning from Vietnam that were shot up, 
removing body bags of deceased servicemen killed in combat, 
and having friends who had taken off in a plane and never 
returned.

The diagnosis of PTSD is confirmed by private treatment 
records from Arbour Counseling Services dated from November 
1998 to September 2001.  The report of a December 1998 
psychiatric evaluation notes that the veteran did not have 
psychiatric symptoms until he developed vascular problems 
including a possible blot clot in his right arm and trauma to 
his right rotator cuff in the 1990s.  While PTSD was 
diagnosed, the stressor upon which the diagnosis was rendered 
was not identified.  Subsequent psychiatric examination in 
February 2001 resulted in a diagnosis of depression secondary 
to medical illness and a personality disorder.  It was noted 
another physiatrist had diagnosed the veteran with PTSD and 
another had diagnosed him with a dysthymic affective 
disorder, maybe some PTSD.

A private psychiatrist, in a statement dated in March 2004, 
stated that the veteran had a diagnosis of PTSD.    

While the record reflects that the veteran has a diagnosis of 
PTSD, credible supporting evidence of an in-service stressor 
supporting the is lacking.  

With regard to the claimed stressor of the death of his 
cousin, the Board notes that the veteran reported that his 
cousin was a Marine who was killed in action in Vietnam in 
1966 prior to the veteran's enlistment.  At the time of his 
cousin's death, the veteran was only 12 years old.  Clearly, 
this stressor preceded the veteran's active military service.

With regard to the claimed stressors of witnessing damaged 
aircraft return from combat, removing dead bodies from 
planes, and finding the body of a fellow serviceman following 
a suicide, the veteran has been consistently unable to 
describe details of any of these claimed stressor events in 
service with enough specificity so as to allow the service 
department to confirm either that that these events actually 
occurred, or that they occurred while he was present.  With 
respect to the suicide, the veteran has been unable to 
provide the name of the person who committed suicide.  He 
initially reported during treatment at the Vet Center that 
the event occurred while he was on TDY to Taiwan in May 1974; 
however, service medical records show that he received 
medical treatment at Kadena, Air Force Base, in Okinawa, 
Japan, in March, April, May, August, and September 1974.  At 
his hearing before the Board, he reported that the suicide 
probably occurred in October or November 1974.  However, the 
veteran's service personnel records do not reflect any 
temporary assignment to Taiwan at that time.  As the evidence 
does not show that he served in Taiwan in October or November 
1974, attempts to verify his claimed stressor of finding the 
dead serviceman following his suicide would be futile.  Based 
on the foregoing, the Board must conclude that the claimed 
stressors of witnessing damaged aircraft return from combat, 
removing dead bodies from planes, and finding the body of a 
fellow serviceman following a suicide are unverified.

With regard to the stressor of witnessing a plane crash, the 
veteran reported during his hearing before the Board that he 
was training at Sheppard Air Force Base (AFB), Texas, when he 
witnessed a plane crash.  Records received from the service 
department show that, following an aircraft malfunction, a T-
38A aircraft crashed after the pilot made a successful 
ejection near Sheppard AFB in October 1973.  However, in a 
letter dated in November 2001, the Center for Unit Records 
Research (CURR) was unable to document that the veteran 
received training at Sheppard Air Force Base during that 
time.  Similarly, the veteran's service personnel and service 
medical records do not show service at Sheppard AFB in 
October 1973.  As there is no credible evidence to show that 
the veteran was present at the time of the aircraft crash, 
the Board must find that the claimed stressor is not 
verified.  

In summary, despite a current diagnosis of PTSD, the claim 
must be denied because the diagnosis is not based upon a 
stressor occurring during the veteran's participation in 
combat with the enemy or a upon a non-combat stressor that 
has been corroborated by credible evidence.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


